Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 1 of 28 Page ID #:148


   1   Jeffrey H. Reeves, Esq. (State Bar No. 156648)
       jreeves@tocounsel.com
   2   Cheryl Priest Ainsworth, Esq. (State Bar No. 255824)
       cainsworth@tocounsel.com
   3   THEODORA ORINGHER PC
       535 Anton Boulevard, Ninth Floor
   4   Costa Mesa, California 92626-7109
       Telephone: (714) 549-6200
   5   Facsimile: (714) 549-6201
   6
       Attorneys for Defendant
   7   BIO-NUTRITIONAL RESEARCH GROUP, INC.
   8
   9                                 UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       DELORIS RANKINS, D-PROTEIN                  Case No.: 8:20-cv-01489-JWH-DFM
  12   FOODS, LLC, a California Limited
       Liability Company,                          DEFENDANT BIO-NUTRITIONAL
  13                                               RESEARCH GROUP, INC.’S
                               Plaintiffs,         ANSWER TO PLAINTIFFS’
  14                                               SECOND AMENDED COMPLAINT
               v.                                  AND COUNTERCLAIMS AGAINST
  15                                               DELORIS RANKINS AND D-
       BIO-NUTRITIONAL RESEARCH                    PROTEIN FOODS, LLC
  16   GROUP, INC., a California
       Corporation,; and DOES 1 through
  17   50, inclusive,
  18                           Defendants.
  19
                                                   JURY TRIAL DEMANDED
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1221634.6/81565.05005                1
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 2 of 28 Page ID #:149


   1            Defendant Bio-Nutritional Research Group, Inc. (“BNRG”) hereby responds
   2   to the Second Amended Complaint (“Amended Complaint”) filed by Plaintiffs D-
   3   Protein Foods, LLC (“D-Pro”) and Deloris Rankins (“Rankins”) (collectively, the
   4   “Plaintiffs”). Defendant has adopted the headings found in the Amended
   5   Complaint for ease of reference. However, to the extent that such headings
   6   themselves contain factual or legal statements, allegations, or characterizations,
   7   Defendant denies those statements, allegations, or characterizations.
   8                                              PARTIES
   9            1.        Defendant lacks sufficient knowledge or information to admit or deny
  10   the allegations contained in Paragraph 1 of the Amended Complaint, and therefore
  11   denies the same.
  12            2.        Defendant lacks sufficient knowledge or information to admit or deny
  13   the allegations contained in Paragraph 2 of the Amended Complaint, and therefore
  14   denies the same.
  15            3.        Defendant admits it is a California Corporation with a principal place
  16   of business in Irvine, California. Defendant admits it manufactures certain protein
  17   products under the brand name “Power Crunch,” however Defendant denies that it
  18   “does business as” Power Crunch. Defendant also admits it sells protein bars online
  19   and in retail stores. Defendant denies the remaining allegations of Paragraph 3 of
  20   the Amended Complaint.
  21            4.        Defendant lacks sufficient knowledge or information to admit or deny
  22   the allegations contained in Paragraph 4 of the Amended Complaint, and therefore
  23   denies the same.
  24            5.        Defendant lacks sufficient knowledge or information to admit or deny
  25   the allegations contained in Paragraph 5 of the Amended Complaint, and therefore
  26   denies the same.
  27            6.        Paragraph 6 of the Amended Complaint contains legal arguments and
  28   other nonfactual allegations to which no response is required.
       1221634.6/81565.05005                2
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 3 of 28 Page ID #:150


   1            7.        Paragraph 7 of the Amended Complaint contains legal arguments and
   2   other nonfactual allegations to which no response is required.
   3            8.        Paragraph 8 of the Amended Complaint contains legal arguments and
   4   other nonfactual allegations to which no response is required.
   5            9.        Paragraph 9 of the Amended Complaint contains legal arguments and
   6   other nonfactual allegations to which no response is required. To the extent a
   7   response is required, Defendant denies the allegations of Paragraph 9.
   8            10.       Paragraph 10 of the Amended Complaint contains legal arguments and
   9   other nonfactual allegations to which no response is required. To the extent a
  10   response is required, Defendant denies the allegations of Paragraph 10.
  11            11.       Defendant admits that it is a corporation that does business in this
  12   District. Defendant lacks sufficient knowledge or information to admit or deny the
  13   remaining allegations contained in Paragraph 11 of the Amended Complaint, and
  14   therefore denies the same.
  15            12.       Paragraph 12 of the Amended Complaint contains legal arguments and
  16   other nonfactual allegations to which no response is required.
  17            13.       Paragraph 13 of the Amended Complaint contains legal arguments and
  18   other nonfactual allegations to which no response is required.
  19                                   JURISDICTION AND VENUE
  20            14.       Defendant admits that this Court has subject matter jurisdiction over
  21   Plaintiffs’ Lanham Act claims. Defendant denies the remaining allegations of
  22   Paragraph 14.
  23            15.       Defendant admits that this Court has supplemental jurisdiction over
  24   Plaintiffs’ state law claims to the extent that the Court has subject matter jurisdiction
  25   over Plaintiffs’ Lanham Act claims. Defendant denies the remaining allegations of
  26   Paragraph 15.
  27            16.       Defendant admits that this Court has specific jurisdiction over
  28   Defendant BNRG. Defendant also admits that it sells and advertises its products
       1221634.6/81565.05005                3
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 4 of 28 Page ID #:151


   1   within the State of California, maintains a website that promotes and advertises
   2   Defendant BNRG’s goods to the public, and offers for sale its goods to the public,
   3   including persons and entities in the State of California. Defendant denies the
   4   remaining allegations of Paragraph 16.
   5            17.       Defendant admits that this Court has general jurisdiction over
   6   Defendant BNRG. Defendant also admits that it sells its products in retail stores in
   7   the State of California and within this District, maintains a website, and that its
   8   products are distributed in California. Defendant denies the remaining allegations of
   9   Paragraph 17.
  10            18.       Defendant admits that venue in this district is proper. The remaining
  11   allegations of Paragraph 18 contains legal arguments and other nonfactual
  12   allegations to which no response is required.
  13                                    NATURE OF THE ACTION
  14            19.       Paragraph 19 of the Amended Complaint contains legal arguments and
  15   other nonfactual allegations to which no response is required. To the extent a
  16   response is required, Defendant admits that this is a purported action for trademark
  17   infringement, counterfeiting, and unfair competition under the Lanham Act, 15
  18   U.S.C. § 1051, et seq, and violation of California Business and Professions Code §§
  19   17200 et seq., and 17500 et seq. Defendant denies the remaining allegations of
  20   Paragraph 19.
  21                                     STATEMENT OF FACTS
  22            20.       Defendant lacks sufficient knowledge or information to admit or deny
  23   the allegations contained in Paragraph 20 of the Amended Complaint, and therefore
  24   denies the same.
  25            21.       Defendant lacks sufficient knowledge or information to admit or deny
  26   the allegations contained in Paragraph 21 of the Amended Complaint, and therefore
  27   denies the same.
  28
       1221634.6/81565.05005                4
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 5 of 28 Page ID #:152


   1            22.       Defendant denies that it “does business as ‘Power Crunch.’” Defendant
   2   manufactures and sells products under the brand name “Power Crunch” in the
   3   United States and sells high-protein energy bars. Defendant admits that in or around
   4   the first week of May 2020, Defendant launched a video campaign that used the
   5   slogan, “Where Protein Meets Delicious.” Defendant denies the remaining
   6   allegations of Paragraph 22.
   7            23.       Defendant admits that, on May 8, 2020, it submitted a trademark
   8   application with the United States Patent and Trademark Office for WHERE
   9   PROTEIN MEETS DELICIOUS in Class 5 (Ser. No. 88907477) for “protein
  10   supplements formed and packaged as bars.” Defendant denies the remaining
  11   allegations of Paragraph 23.
  12            24.       Defendant admits the allegations set forth in Paragraph 24.
  13            25.       Defendant denies the allegations set forth in Paragraph 25.
  14            26.       Defendant denies the allegations set forth in Paragraph 26.
  15            27.       Defendant denies the allegations set forth in Paragraph 27.
  16            28.       Defendant lacks sufficient knowledge or information to admit or deny
  17   the allegations contained in Paragraph 28 of the Amended Complaint, and therefore
  18   denies the same.
  19            29.       Defendant lacks sufficient knowledge or information to admit or deny
  20   the allegations contained in Paragraph 29 of the Amended Complaint, and therefore
  21   denies the same.
  22                               ANSWER TO FIRST CAUSE OF ACTION
  23                           (Federal Trademark Infringement – 15 U.S.C. § 1114)
  24                                         (against all defendants)
  25            30.       Defendant refers to and incorporates herein by reference all defenses
  26   and all responses to allegations stated above as if fully set forth herein.
  27            31.       Defendant denies the allegations set forth in Paragraph 31.
  28            32.       Defendant denies the allegations set forth in Paragraph 32.
       1221634.6/81565.05005                5
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 6 of 28 Page ID #:153


   1            33.       Defendant denies the allegations set forth in Paragraph 33.
   2            34.       Defendant admits it is not affiliated or connected with any of the
   3   Plaintiffs. Defendant denies the remaining allegations of Paragraph 34.
   4            35.       Defendant denies the allegations set forth in Paragraph 35.
   5            36.       Defendant denies the allegations set forth in Paragraph 36.
   6            37.       Defendant denies the allegations set forth in Paragraph 37.
   7            38.       Defendant admits Plaintiffs have no control over the quality of the
   8   goods offered by Defendants. Defendant denies the remaining allegations set forth
   9   in Paragraph 38.
  10            39.       Defendant denies the allegations set forth in Paragraph 39.
  11            40.       Defendant denies the allegations set forth in Paragraph 40.
  12            41.       Defendant denies the allegations set forth in Paragraph 41.
  13                           ANSWER TO SECOND CAUSE OF ACTION
  14                             Unfair Competition [B&P § 17200, et seq]
  15                                       (against all Defendants)
  16            42.       Defendant refers to and incorporates herein by reference all defenses
  17   and all responses to allegations stated above as if fully set forth herein.
  18            43.       Defendant denies the allegations set forth in Paragraph 43.
  19            44.       Defendant denies the allegations set forth in Paragraph 44.
  20            45.       Defendant admits that Plaintiffs purport to seek an order from this
  21   Court pursuant to California Business and Professions Code § 17203. Defendant
  22   denies the remaining allegations set forth in Paragraph 45.
  23            46.       Defendant lacks sufficient knowledge or information to admit or deny
  24   the allegations contained in Paragraph 46 of the Amended Complaint, and therefore
  25   denies the same.
  26
  27
  28
       1221634.6/81565.05005                6
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 7 of 28 Page ID #:154


   1                           ANSWER TO THIRD CAUSE OF ACTION
   2             FEDERAL UNFAIR COMPETITION 15 U.S.C. § 1125(a), et seq.
   3                                      (against all Defendants)
   4            47.       Defendant refers to and incorporates herein by reference all defenses
   5   and all responses to allegations stated above as if fully set forth herein.
   6            48.       Defendant denies the allegations set forth in Paragraph 48.
   7            49.       Defendant denies the allegations set forth in Paragraph 49.
   8            50.       Defendant admits Plaintiffs have no control over the nature and quality
   9   of the goods offered by Defendants. Defendant denies the remaining allegations set
  10   forth in Paragraph 50.
  11            51.       Defendant denies the allegations set forth in Paragraph 51.
  12            52.       Defendant denies the allegations set forth in Paragraph 52.
  13            53.       Defendant denies the allegations set forth in Paragraph 53.
  14            54.       Defendant denies the allegations set forth in Paragraph 54.
  15                              ANSWER TO PRAYER FOR RELIEF
  16            Defendant denies that Plaintiffs are entitled to any relief set forth in the
  17   Amended Complaint.
  18                           ANSWER TO DEMAND FOR JURY TRIAL
  19            Defendant states that Plaintiffs’ demand for a jury trial does not require an
  20   admission or denial.
  21
  22
  23
  24
  25
  26
  27
  28
       1221634.6/81565.05005                7
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 8 of 28 Page ID #:155


   1                                 AFFIRMATIVE DEFENSES
   2            Pursuant to Federal Rule of Civil Procedure 8(c), and without assuming any
   3   burden that it would not otherwise bear, and reserving its right to assert additional
   4   affirmative defenses, Defendant asserts the following affirmative defenses to
   5   Plaintiffs’ Amended Complaint.
   6                             FIRST AFFIRMATIVE DEFENSE
   7            The Amended Complaint fails to state a claim upon which relief can be
   8   granted.
   9                           SECOND AFFIRMATIVE DEFENSE
  10            Plaintiffs’ claims against Defendant are barred, either in whole or in part, by
  11   the doctrines of waiver, laches, and/ or acquiescence.
  12                             THIRD AFFIRMATIVE DEFENSE
  13            Defendant has not infringed, either directly or indirectly, Plaintiffs’
  14   trademark, if any.
  15                           FOURTH AFFIRMATIVE DEFENSE
  16            Plaintiffs’ claims against Defendant are barred, either in whole or in part, by
  17   the doctrines of fair use and/or nominative use.
  18                             FIFTH AFFIRMATIVE DEFENSE
  19            Plaintiffs’ claims are barred, in whole or in part, because the alleged
  20   trademark is not distinctive and has not achieved secondary meaning.
  21                             SIXTH AFFIRMATIVE DEFENSE
  22            Plaintiffs’ claims against Defendant are barred, either in whole or in part,
  23   because Defendant’s use, if any, of Plaintiffs’ mark is not likely to cause confusion,
  24   or to cause mistake, or to deceive consumers in any way.
  25                           SEVENTH AFFIRMATIVE DEFENSE
  26            Plaintiffs’ claims against Defendant are barred, either in whole or in part, to
  27   the extent Plaintiffs’ mark, if any, is generic and/or invalid.
  28
       1221634.6/81565.05005                8
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 9 of 28 Page ID #:156


   1                             EIGHTH AFFIRMATIVE DEFENSE
   2            Plaintiffs’ claims are barred, in whole or in part, by the doctrines of
   3   acquiescence and/or estoppel.
   4                             NINTH AFFIRMATIVE DEFENSE
   5            Plaintiffs’ claims are barred by, in whole or in part, by the doctrine of laches.
   6                             TENTH AFFIRMATIVE DEFENSE
   7            Plaintiffs’ claims are barred by, in whole or in part, by consent to use
   8   Plaintiffs’ mark, if any, and/or waiver.
   9                            ELEVENTH AFFIRMATIVE DEFENSE
  10            Plaintiffs’ claims against Defendant are barred, either in whole or in part,
  11   because Defendant’s conduct, if any, was not willful or intentional.
  12                            TWELFTH AFFIRMATIVE DEFENSE
  13            Defendant was unaware of Plaintiffs’ alleged trademark rights and has acted
  14   in a lawful and good faith manner. Accordingly, Plaintiffs are not entitled to
  15   compensatory damages, punitive damages or attorneys’ fees.
  16                           THIRTEENTH AFFIRMATIVE DEFENSE
  17            Plaintiffs’ claims against Defendant are barred, either in whole or in part, to
  18   the extent Plaintiffs’ damages are speculative and inherently uncertain and/or
  19   because Plaintiffs have failed to mitigate their alleged damages.
  20                           FOURTEENTH AFFIRMATIVE DEFENSE
  21            Plaintiffs’ claims against Defendant are barred, either in whole or in part, by
  22   their own inequitable conduct and unclean hands.
  23                                DEMAND FOR JURY TRIAL
  24            Defendant BNRG hereby respectfully requests a trial by jury in this matter
  25   for all issues so triable.
  26
  27
  28
       1221634.6/81565.05005                9
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 10 of 28 Page ID #:157


    1                                        COUNTERCLAIMS
    2            Pursuant to Federal Rule of Civil Procedure 13, Defendant and
    3   counterclaimant Bio-Nutritional Research Group, Inc., hereby alleges as follows for
    4   their counterclaims against Deloris Rankins and D-Protein Foods, LLC:
    5                                              PARTIES
    6            1.        Bio-Nutritional Research Group, Inc. (“BNRG”) is a California
    7   Corporation with its headquarters in Irvine, California.
    8            2.        Deloris Rankins (“Rankins”) is an individual residing in Orange
    9   County, California.
   10            3.        D-Protein Foods, LLC (“D-Pro”) is a California limited liability
   11   company purportedly owned by Ms. Rankins with its headquarters in Laguna
   12   Niguel, California.
   13                                           JURISDICTION
   14            4.        This Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1121,
   15   28 U.S.C. §§ 1331 and 1338 as an actual and justiciable controversy exists between
   16   the parties.
   17            5.        In addition, this Court has supplemental jurisdiction over the
   18   counterclaims under 28 U.S.C. § 1367(a).
   19            6.        This Court has personal jurisdiction over D-Pro and Ms. Rankins
   20   (collectively, “D-Pro”) by virtue of its filing of the Second Amended Complaint and
   21   appearing in this Action.
   22                                    FACTUAL BACKGROUND
   23            7.        This counterclaim concerns false advertising, false representations,
   24   and/or misrepresentations made by D-Pro about its protein meal bars, which actions
   25   are deliberately designed to deceive consumers and harm potential competitors. D-
   26   Pro’s actions, as alleged more fully below, have caused and continue to cause
   27   irreparable damage to BNRG.
   28
        1221634.6/81565.05005               10
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 11 of 28 Page ID #:158


    1            8.        BNRG manufactures and offers for sale products under the brand name
    2   POWER CRUNCH. These products include high-protein energy bars and protein
    3   powders.
    4            9.        D-Pro manufactures and offers for sale purported high-protein meal
    5   replacement bars under the brand name D-PRO and in connection with the complete
    6   phrase “D-Pro Where Protein Meets Delicious” (the “Meal Bars”).
    7            10.       D-Pro distributes and/or attempts to distribute the Meal Bars to
    8   customers throughout the United States.
    9            11.       On August 11, 2020, D-Pro filed this action against BNRG. In this
   10   action, D-Pro alleges that its products are marketed and sold to the same consumers
   11   as BNRG. D-Pro also alleges that its products are in direct competition with
   12   BNRG’s products.
   13            I.        D-Pro’s False Representations of Protein Content and Daily Value
   14                      Percentage of Protein
   15            12.       D-Pro alleges that it manufactures, markets and sells the Meal Bars on
   16   its own retail website to potential customers throughout the United States, including
   17   the State of California. In fact, as of the time of this filing, D-Pro’s website is non-
   18   operational (and therefore the basis for its lack of sales), however, D-Pro had a
   19   functioning website at one time on which it represented that, “D-Pro meal bars are
   20   not just a great snack between meals - they are a real delicious high protein meal in a
   21   bar!” D-Pro also stated that, “[y]ou’ll get the right amount of calories, fiber, healthy
   22   fats and premium proteins to sustain you throughout the day.” D-Pro attempts to
   23   position the Meal Bars as “high protein” in the protein product marketplace.
   24            13.       D-Pro has marketed the Meal Bars under the slogan, “Where Protein
   25   Meets Delicious.” D-Pro repeatedly boasted on its now defunct website and on the
   26   labeling for its products that each Meal Bar is “HIGH PROTEIN.” All of the Meal
   27   Bars currently being marketed and sold on by D-Pro claim to contain between 13g-
   28   23g of protein.
        1221634.6/81565.05005               11
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 12 of 28 Page ID #:159


    1            14.       These protein claims are again repeated in the Nutrition Facts section of
    2   the label for the Meal Bars.
    3            15.       Upon information and belief, D-Pro’s Sweet Potato Pie flavored Meal
    4   Bar, Veganlicious Nutty Maple Dark Chocolate, Veganlicious Almond Avocado
    5   Carrot all falsely and deceptively inflate the actual protein content on its label and in
    6   marketing materials.
    7                      a.    D-Pro’s Sweet Potato Pie flavored Meal Bar claims that it
    8                            contains 22g of protein. In reality, this Meal Bar only contains
    9                            5.75g of protein.
   10                      b.    D-Pro’s Veganlicious Nutty Maple Dark Chocolate flavored
   11                            Meal Bar claims that it contains 21g of protein. In reality, this
   12                            Meal Bar only contains 9g of protein.
   13                      c.    D-Pro’s Veganlicious Almond Avocado Carrot flavored Meal
   14                            Bar claims that it contains 20g of protein. In reality, this Meal
   15                            Bar only contains 11.5g of protein.
   16            16.       Upon information and belief, D-Pro’s labeling also miscalculates the %
   17   DV of protein.
   18            17.       By way of example, the packaging and Nutritional Facts for the Nutty
   19   Blueberry Banana flavored Meal Bar claims the product has “23g PROTEIN” for
   20   one Meal Bar (or 113g serving) with “46% DV” for protein per Bar:
   21
   22
   23
   24
   25
   26
   27
   28
        1221634.6/81565.05005               12
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 13 of 28 Page ID #:160


    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1221634.6/81565.05005               13
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 14 of 28 Page ID #:161


    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16            18.       The United States Food and Drug Administration (the “FDA”) has
   17   published ‘A Food Labeling Guide, Guidance for the Industry’ (hereinafter, the
   18   “FDA Food Labeling Guide”), a food labeling guide that specifically addresses
   19   nutritional labeling when protein claims are made. According to the FDA, “[t]he
   20   percent of the [Daily Reference Value] is required if a protein claim is made for the
   21   product or purported to be for use by infants or children under 4 years of age.”1
   22            19.       For the purpose of listing protein as a percent of Daily Value
   23   (“% DV”), the FDA has established that the percent Daily Reference Value (“DRV”)
   24   for adults is 50 grams. 21 CFR 101.9(c)(7)(iii).
   25            20.       The FDA further provides:
   26
        1
   27    U.S. Food & Drug Administration, Guidance for Industry: A Food Labeling
        Guide at 30, https://www.fda.gov/media/81606/download (last visited January 27,
   28   2021) [hereinafter, “FDA’s Food Labeling Guide”].
        1221634.6/81565.05005               14
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 15 of 28 Page ID #:162


    1                      When protein is listed as a percent of the 50 gram DRV
    2                      and expressed as % DV, the % DV is calculated by
                           correcting the actual amount of protein in grams per
    3                      serving by multiplying the amount by its amino acid
    4                      score corrected for protein digestibility, dividing by 50
                           grams, and converting to percent.
    5
    6   FDA’s Food Labeling Guide at 30 (citing 21 C.F.R. 101.9(c)(7)(ii)).

    7            21.       D-Pro makes protein claims about its Meal Bars, including on its now-

    8   defunct website and on the front packaging of its products. Because D-Pro makes

    9   protein claims, it is required to list the % DV for protein in the Nutritional Facts

   10   section for its products.

   11            22.       According to the federal Food, Drug and Cosmetic Act (“FDCA”),

   12   where a product label states the % DV for protein (as it does, here), the label

   13   percentage values must be ascertained via a testing methodology known as the

   14   Protein Digestibility Corrected Amino Acid Score (“PDCAAS”), which measures

   15   the actual quality of the protein contained in a product.

   16            23.       The PDCAAS has been adopted by the Food and Agriculture

   17   Organization of the United Nations and the World Health Organization as the

   18   preferred method for the measurement of the protein value in human nutrition, and

   19   the calculation formula for the PDCAAS is set forth in the FDCA. The PDCAAS

   20   shall be determined by the methods provided in sections 5.4.1, 7.2.1, and 8.00 in

   21   “Protein Quality Evaluation, Report of the Joint FAO/WHO Expert Consultation on

   22   Protein Quality Evaluation,” Rome, 1990. 21 C.F.R. § 101.9(c)(7)(ii).

   23            24.       The PDCAAS calculation referenced under the FDCA is:

   24
                                mg of limiting amino acid in 1g of test protein
        PDCAAS(%) =                                                               = fecal true digestibility (%) x100
   25                           mg of same amino acid in 1 g of reference protein

   26
   27            25.       The PDCAAS method ensures that consumers are being informed about

   28   the “quality” of the protein contained a product. Protein quality is measured based

        1221634.6/81565.05005               15
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 16 of 28 Page ID #:163


    1   on human essential amino acid requirements and humans’ ability to digest it.
    2   Accordingly, this testing method requires the manufacturer to determine the amount
    3   of essential amino acids contained within a product. The test protein is compared to
    4   a standard amino acid profile and is given a score from 0-1.0, with a score of 1.0
    5   indicating maximum amino acid digestibility. Common protein supplements (whey,
    6   casein, and soy) all receive 1.0 scores. Meat and soybeans (0.9), vegetables and
    7   other legumes (0.7), and whole wheat and peanuts (0.25-0.55) all provide
    8   diminished protein digestibility.2 The PDCAAS is currently considered the most
    9   reliable score of protein quality for human nutrition.
   10            26.       As shown in the above example, D-Pro’s Nutrition Facts section lists
   11   the Nutty Blueberry Banana flavored Meal Bar as having 46% DV for protein. The
   12   46% DV is based on the 50-gram DV required by the FDCA and the 23-gram per
   13   serving protein claim on the Meal Bar (23 grams / 50 grams = 46% DV). 21 C.F.R.
   14   § 101.9(c)(7)(iii).
   15            27.       D-Pro, however, is statutorily obligated to calculate the % DV “by
   16   correcting the actual amount of protein in grams per serving by multiplying the
   17   amount by its amino acid score corrected for protein digestibility, dividing by 50
   18   grams, and converting to a percentage.” 21 CFR 101.9(c)(7)(ii). Upon information
   19   and belief, in violation of the FDCA, D-Pro simply used unreliable nitrogen testing
   20   to determine the protein content without using the PDCAAS to correct the amount of
   21   protein.
   22            28.       Upon information and belief, D-Pro did not test for individual amino
   23   acids as required by the PDCAAS. Accordingly, D-Pro has overstated the percent of
   24   DV.
   25
   26
   27            2
               Neil Thanedar, Protein Quality-The 4 Most Important Metrics, LABDOOR
        MAGAZINE (May 20, 2014), https://labdoor.com/article/protein-quality-the-4-most-
   28   important-metrics (last visited January 27, 2021).
        1221634.6/81565.05005               16
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 17 of 28 Page ID #:164


    1            29.       The protein ingredients listed for the Meal Bars (protein plant based
    2   powder, pea protein powder) have a PDCAAS of approximately 0.7. Therefore,
    3   even if the protein content is 23 grams per meal bar as D-Pro represents, the percent
    4   of DV is reduced because of the inclusion of low-digestible proteins. Thus D-Pro’s
    5   protein claims are false and misleading.
    6            30.       Upon information and belief, D-Pro intentionally miscalculated and
    7   misrepresents the % DV for the Meal Bars. The protein content claimed on the
    8   labels of its Meal Bars (between 13g-23g) is objectively false because the PDCAAS
    9   was not tested for properly by D-Pro. D-Pro’s percent of DV is also false and
   10   misleading because it is not based on the PDCAAS.
   11            31.       Despite having knowledge that miscalculating the percent of DV of
   12   protein and inflating the protein content is misleading to consumers, D-Pro continues
   13   to advertise, distribute, label, manufacture, market, and sell the Meal Bars in a
   14   misleading and deceptive manner in order to increase its sales and maximize its
   15   profits. D-Pro is marketing a “high protein” meal replacement that simply does not
   16   deliver on the promised protein content, to the detriment of consumers and
   17   competitors.
   18            32.       D-Pro consumers pay an inflated price for the Meal Bars, which
   19   delivers less actual and quality protein than they reasonably expect to receive based
   20   on D-Pro’s affirmative misrepresentations.
   21            II.       D-Pro’s Undeclared Major Food Allergens
   22            33.       In addition to misrepresenting the amount and quality of protein in its
   23   products D-Pro’s products contain major food allergens that are undeclared on its
   24   product labels.
   25            34.       By way of example, the Nutty Blueberry Banana flavored Meal Bar
   26   lists “almond powder” in its ingredients list but does not list “almonds” in the
   27   “CONTAINS” section of its food label, as shown above.
   28
        1221634.6/81565.05005               17
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 18 of 28 Page ID #:165


    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15            35.       Similarly, the Peanut Butter Almond flavored Meal Bar lists “coconut
   16   cream powder” in its ingredients list but does not list “coconut” in the
   17   “CONTAINS” section of its food label, as shown above.
   18            36.       D-Pro’s failure to disclose major food allergens on the product labels of
   19   its Meal Bars violates the FDA Guide, which requires all major food allergens
   20   (including almond and coconut) to be included in the “Contains” section when a
   21   “Contains” statement is used on a food label.
   22            37.       D-Pro’s various false, deceptive and misleading label statements violate
   23   21 U.S.C. § 343(a)(1) and the so-called “little FDCA” statutes adopted by many
   24   states, which deem food misbranded when “its labeling is false or misleading in any
   25   particular.”
   26            38.       D-Pro’s false, deceptive and misleading label statements are unlawful
   27   under State Unfair and Deceptive Acts and Practices Statutes and/or Consumer
   28
        1221634.6/81565.05005               18
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 19 of 28 Page ID #:166


    1   Protection Acts, which prohibit unfair, deceptive or unconscionable acts in the
    2   conduct of trade or commerce.
    3            39.       Further, as explained above, D-Pro’s claims are misleading to
    4   consumers in violation of 21 U.S.C. § 343, which states, “[a] food shall be deemed
    5   to be misbranded—If (1) its labeling is false or misleading in any particular.”
    6            40.       Similar to the FDCA, California State prohibits the misbranding of food
    7   through the California Health and Safety Code § 110660. California provides that,
    8   “Any food is misbranded if its labeling is false or misleading in any particular.”
    9            III.      D-Pro’s False and Misleading Statements About its Bars Being
   10                      Vegan and Dairy-Free, as well as False Statements about the Sugar,
   11                      Calories, Fat, and Carbohydrates in its Products
   12            41.       D-Pro falsely and misleadingly markets the Meal Bars as having certain
   13   health and wellness benefits that they do not.
   14            42.       D-Pro represented on its apparently-defunct website on its website that
   15   its Meal Bars contain the following benefits:
   16                       dairy-free;
   17                       vegan;
   18                       low fat; and
   19                       low sugar.
   20            43.       Below is a screen grab of the relevant portion of D-Pro’s website when
   21   it was operational:
   22
   23
   24
   25
   26
   27
   28
        1221634.6/81565.05005               19
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 20 of 28 Page ID #:167


    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
                 44.       However, D-Pro sells Meal Bars that are not dairy-free and vegan,
   18
        despite the website claims that its bars are both. By way of example, the Ketolicious
   19
        Parmesan Green Veggies flavored Meal Bar contains “milk,” which is a dairy and
   20
        non-vegan ingredient:
   21
   22
   23
   24
   25
   26
   27
   28
        1221634.6/81565.05005               20
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 21 of 28 Page ID #:168


    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
                 45.       Additionally, D-Pro markets its Veganlicious Nutty Maple Dark
   16
        Chocolate flavored Meal Bar as a vegan product, yet this product contains dairy.
   17
        Not only did D-Pro falsely advertise Veganlicious Nutty Maple Dark Chocolate as
   18
        vegan, but laboratory testing revealed that this purportedly vegan product contains
   19
        milk, an animal protein. In addition to the bar clearly not being vegan, despite D-
   20
        Pro’s misrepresentation, the Meal Bar also fails to indicate that it contains milk as an
   21
        allergen:
   22
   23
   24
   25
   26
   27
   28
        1221634.6/81565.05005               21
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 22 of 28 Page ID #:169


    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
                 46.       Moreover, the FDA Guide provides that in order to claim a product is
   19
        “low fat,” it must contain 3 grams or less of total fat per 100 grams of product. See
   20
        FDA’s Food Labeling Guide at 88 (citing 21 CFR § 101.62(b)).
   21
                 47.       Despite its website claiming that the Meal Bars are “low fat,” D-Pro
   22
        sells Meal Bars that contain more than the allowable fat content for a “low fat”
   23
        claim. By way of example, the Ketolicious Parmesan Green Veggies flavored Meal
   24
        Bar contains 10 grams of total fat for its 113 gram Meal Bar. This fat content is in
   25
        excess of the allowable fat content for an advertised “low fat” product.
   26
                 48.       The FDA also provides that nutrient content claims of “low sugar” may
   27
        not be used. See FDA Food Labeling Guide at 90 (citing 21 CFR § 101.60(c)). In
   28
        1221634.6/81565.05005               22
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 23 of 28 Page ID #:170


    1   violation of the FDA’s Food Labeling Guide, D-Pro markets its Meal Bars on its
    2   now-defunct website as “low sugar.”
    3            49.       D-Pro’s false advertising about the content and allergens in its products
    4   causes harm by misleading consumers about the content of the food products they
    5   consume. For example, consumers seeking dairy-free or vegan products may have
    6   an allergen to dairy or animal products. Further, consumers interested in the amount
    7   of protein they consume are likely adverse to consuming excessive amounts of fat
    8   and sugar. Not only do the labeling and marketing of D-Pro’s Meal Bars fail to
    9   enable consumers to readily understand the significance of the respective amounts of
   10   protein, fat and sugar contained in the product in the context of a total daily diet,
   11   they also actively mislead consumers regarding the nutritional content.
   12            50.       Upon information and belief, D-Pro’s nutritional labeling contains the
   13   following misleading statements on its Meal Bars:
   14                      a.    D-Pro’s Sweet Potato Pie flavored Meal Bar claims that it has 9g
   15                            of fiber, 1g of sugar, and 24g of carbohydrates. However, in
   16                            reality, this Meal Bar contains 4g of fiber, 14.5g of sugar, and
   17                            30g of carbohydrates.
   18                      b.    D-Pro’s Veganlicious Nutty Maple Dark Chocolate flavored
   19                            Meal Bar claims that it has 210 calories, 9g of fat, 2.5g of
   20                            saturated fat, 2g of sugar, and 15g of carbohydrates. In reality,
   21                            this Meal Bar contains 408 calories, 22.8g of fat, 8.5g of
   22                            saturated fat, 20g of sugar, and 44.5g of carbohydrates.
   23                      c.    D-Pro’s Veganlicious Almond Avocado Carrot flavored Meal
   24                            Bar claims that it has 220 calories, 9g of fat, 2.5g of saturated fat,
   25                            2g of sugar, and 18g of carbohydrates. In reality, this Meal Bar
   26                            contains 343 calories, 22.9g of fat, 6g of saturated fat, 4.8g of
   27                            sugar, and 27g of carbohydrates.
   28
        1221634.6/81565.05005               23
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 24 of 28 Page ID #:171


    1            51.       D-Pro’s advertising regarding the health benefits of its Meal Bars and
    2   its nutritional labeling are false or misleading to consumers.
    3            52.       Due to D-Pro’s attempts to position itself in the protein and health
    4   product marketplace and compete with BNRG’s customers, D-Pro’s misleading and
    5   deceptive practices have caused and will continue to cause harm to BNRG.
    6   Additionally, D-Pro’s mislabeled and inferior products, together with its unsafe
    7   labeling and manufacturing, run the risk of tarnishing BNRG’s reputation if any
    8   customer associated D-Pro’s products with BNRG. In other words, BNRG has a
    9   vested interest in avoiding confusion of D-Pro’s products for BNRG products.
   10                                   FIRST CLAIM FOR RELIEF
   11                           (False Advertising under 15 U.S.C. § 1125(a))
   12            53.       BNRG incorporates by reference paragraphs 1 through 52 above as
   13   though fully set forth herein.
   14            54.       D-Pro has made and distributed in interstate commerce and in this
   15   District advertisements that contain false and misleading statements of fact regarding
   16   its products. These advertisements contain actual misstatements and/or misleading
   17   statements or failures to disclose, specifically the statements referred to above.
   18            55.       Based upon D-Pro’s representations that its products are in direct
   19   competition with BNRG’s products, these statements actually deceive, or have a
   20   tendency to deceive, a substantial segment of BNRG customers and potential
   21   customers as well as D-Pro’s customers and potential customers. This deception is
   22   material in that the statements concern the inherent quality or characteristics of D-
   23   Pro’s products and are likely to influence the purchasing decision of D-Pro’s
   24   customers and potential customers.
   25            56.       D-Pro’s false and misleading advertising statements and omissions
   26   injure both consumers and BNRG.
   27            57.       D-Pro’s false and misleading advertising statements and omissions
   28   violate Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
        1221634.6/81565.05005               24
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 25 of 28 Page ID #:172


    1            58.       D-Pro has caused, and will continue to cause, immediate and irreparable
    2   injury to BNRG, including injury to BNRG’s business, reputation and goodwill, for
    3   which there is no adequate remedy at law. BNRG is therefore entitled to an
    4   injunction under 15 U.S.C § 1116 restraining D-Pro, its agents, employees,
    5   representatives and all persons acting in concert with D-Pro from engaging in future
    6   acts of false advertising and ordering removal of all of D-Pro’s false advertisements.
    7            59.       Pursuant to 15 U.S.C. § 1117, BNRG is further entitled to recover from
    8   D-Pro the damages sustained by BNRG as a result of D-Pro’s acts in violation of 15
    9   U.S.C. § 1125(a).
   10            60.       Pursuant to 15 U.S.C. § 1117, BNRG is further entitled to recover from
   11   D-Pro the gains, profits and advantages that D-Pro has obtained as a result of D-
   12   Pro’s acts in violation of 15 U.S.C. § 1125(a).
   13            61.       Pursuant to 15 U.S.C. § 1117, BNRG is further entitled to recover the
   14   costs of this action. BNRG is informed and believes, and on that basis alleges, that
   15   D-Pro’s conduct was undertaken willfully and with the intention of causing
   16   confusion, mistake, or deception, making this an exceptional case entitling BNRG to
   17   recover additional damages and reasonable attorney’s fees.
   18                                  SECOND CLAIM FOR RELIEF
   19         (False Advertising/Violation of False Advertising/Violation of California
   20                           Business and Professions Code Section 17500)
   21            62.       BNRG incorporates by reference paragraphs 1 through 61 above as
   22   though fully set forth herein.
   23            63.       D-Pro’s false and misleading claims in its advertising were and are
   24   being disseminated in California.
   25            64.       D-Pro made its false and misleading representations of fact in the
   26   course of its regular business.
   27
   28
        1221634.6/81565.05005               25
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 26 of 28 Page ID #:173


    1            65.       D-Pro knew or in the exercise of reasonable care should have known
    2   that its publicly disseminated statements and omissions relating to its products, as set
    3   forth in detail above, were false and misleading.
    4            66.       D-Pro’s untrue and misleading statements, as set forth above, were
    5   made with the intent to increase its sales and maximize its profits.
    6            67.       D-Pro’s untrue and misleading statements constitute false advertising in
    7   violation of California Business and Professions Code section 17500.
    8            68.       D-Pro has profited and will continue to profit unjustly from their
    9   unlawful, unfair, and fraudulent business practices. Accordingly, pursuant to
   10   California Business and Professions Code section 17203, BNRG requests that the
   11   Court issue a permanent injunction, restraining and enjoining D-Pro and its agents,
   12   employees, representatives, and anyone acting in concert and participation with D-
   13   Pro from engaging in the unlawful, unfair, and fraudulent business practice alleged
   14   herein.
   15                                   THIRD CLAIM FOR RELIEF
   16    (Unfair Competition in Violation of California Business and Professions Code
   17                                            Section 17200)
   18            69.       BNRG incorporates by reference paragraphs 1 through 68 above as
   19   though fully set forth herein.
   20            70.       As set forth herein, D-Pro has engaged in a variety of conduct that
   21   constitutes unlawful, unfair, and fraudulent business practices in violation of
   22   California Business and Professions Code section 17200, including but not limited to
   23   making false representations regarding protein content and % DV of protein in its
   24   products, failing to disclose major allergens in its products, making false and
   25   misleading statements about its products being vegan and dairy-free, as well as
   26   making false statements about the sugar, calories, fat, and carbs in its products, all in
   27   violation of applicable federal regulations, and to the peril of its customers and
   28   BNRG.
        1221634.6/81565.05005               26
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 27 of 28 Page ID #:174


    1            71.       D-Pro has profited and will continue to profit unjustly from their
    2   unlawful, unfair, and fraudulent business practices. Accordingly, pursuant to
    3   California Business and Professions Code section 17203, BNRG requests that the
    4   Court issue a permanent injunction, restraining and enjoining D-Pro and its agents,
    5   employees, representatives, and anyone acting in concert and participation with D-
    6   Pro from engaging in the unlawful, unfair, and fraudulent business practice alleged
    7   herein.
    8                                      PRAYER FOR RELIEF
    9            WHEREFORE, BNRG respectfully requests that the Court enter judgment in
   10   its favor as follows:
   11            A.        Dismissing D-Pro’s Amended Complaint in its entirety, with prejudice,
   12   entering judgment in favor of BNRG;
   13            B.        Adjudging that D-Pro has violated Section 43(a) of the Lanham Act (15
   14   U.S.C. § 1125(a)) and California Business and Professions Code Sections 17200 and
   15   17500;
   16            C.        Enjoining D-Pro and all those in active concert and participation with
   17   D-Pro from using false and misleading statements, advertisements, and marketing
   18   materials to promote its products, including the campaign/advertising discussed
   19   above;
   20            D.        Awarding BNRG compensatory and general damages arising out of D-
   21   Pro’s false and misleading advertising, as well as trebling such amounts pursuant to
   22   15 U.S.C. § 1117;
   23            E.        Awarding BNRG costs including reasonable attorneys’ fees and costs
   24   incurred in prosecuting this action;
   25            F.        For such other relief as to the Court may deem just and proper.
   26   ///
   27   ///
   28   ///
        1221634.6/81565.05005               27
        DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 8:20-cv-01489-JWH-DFM Document 33 Filed 02/02/21 Page 28 of 28 Page ID #:175


    1             COUNTERCLAIM PLAINTIFF’S DEMAND FOR JURY TRIAL
    2            BNRG respectfully requests a trial by jury on all issues so triable.
    3
    4                                             Respectfully submitted,
    5
        Dated: February 2, 2021                 _/s/ Jeffrey H. Reeves____    __________
    6                                           Jeffrey H. Reeves, Esq.
                                                Cheryl Priest Ainsworth, Esq.
    7                                           Attorneys for BIO-NUTRITIONAL
    8                                           RESEARCH GROUP, INC.

    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1221634.6/81565.05005                28
         DEFENDANT’S ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ SECOND AMENDED COMPLAINT
